 

SOUTHERN DIVISION
BRANDI F. VEGA PLAINTIFF
v. CIVIL ACTION NO. 1:18-cy-395-MTP
COMMISSIONER OF SOCIAL SECURITY DEFENDANT
FINAL JUDGMENT

This cause having come before the Court on Plaintiff's Motion for Summary Judgment
[14] and the Commissioner’s Motion to Affirm [16], and the Court having entered an Opinion and
Order granting in part and denying in part Plaintiff's Motion [14] and the Commissioner’s Motion
[16],

IT IS ORDERED AND ADJUDGED:

That this action is remanded to the Commissioner of Social Security.

This, the 6 day of August, 2020.

Michael T. Parker
United States Magistrate Judge
